Filed 08/28/20                                         Case 20-10800                                                  Doc 182

                 19
          I      MACDONALDIFERNANDEZLLP
                 RENO F.R. FERNANDEZ III (SBN 251934)
          2
                 ALEXANDERK. LEE (SBN 293724)
          3      914 Thirteenth Street
                 Modesto, CA 95354
          4      Telephone: (209) 521-8100
                 Facsimile: ( 415) 394-5544
          5
                 Attorneys for Debtor in Possession,
          6      4-S RANCH PARTNERS, LLC
          7
                                            UNITED STATES BANKRUPTCY COURT
          8
                                 EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
          9
         10      In Re:                                                Case No.      20-10800-B-11
         11      4-S RANCH PARTNERS, LLC,                              Chapter 11
         12                             Debtor.                        DCN:       MF-9
         13                                                            DISCLOSURE STATEMENT FOR PLAN
                                                                       OF REORGANIZATION OF 4-S RANCH
         14                                                            PARTNERS, LLC DATED AUGUST 18,
                                                                       2020
         15
                                                                       Hearing on Disclosure Statement
         16                                                            Date:
                                                                       Time:
         17                                                            Place: 2500 Tulare Street
                                                                                Courtroom 13
         18                                                                     Fresno, California
                                                                       Judge: Hon. Rene Lastreto II
         19
                    I.       INTRODUCTION
         20
                          4-S Ranch Partners, LLC, the Debtor in Possession ("Debtor," "4-S," or the "Debtor in
         21
                 Possession"), has proposed the accompanying Plan of Reorganization dated August 18, 2020 for
         22
                 consideration by its creditors and interested parties. This Disclosure Statement is presented to provide
         23
                 creditors and interested parties with adequate information, as understood by title 11 of the United State
         24
                 Code, about 4-S, the altematives available for their repayment and the proposed Plan of
         25
                 Reorganization dated August 18, 2020. 4-S believes that its Plan of Reorganization (the "Plan") offers
         26
                 the most expeditious and effective mechanism to pay its creditors. Please note that the Debtor
         27
                 previously obtained approval of its Disclosure Statement in Support of the Plan of Reorganization
         28
                 Dated July 13, 2020 (Dckt. No. 157; DCN MF-3). The hearing on the Plan of Reorganization dated

                                        4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                          Case 20-10800                                                   Doc 182


          I      July 13, 2020 was set for a confirmation hearing on September 29, 2020 at 9:30 a.m. However, Debtor

          2      was recently infmmed that the Merced County Tax Collector will be amending its proof of claim to

          3      reflect an entirely secured claim rather than an unsecured priority tax claim. As a result, the Debtor

          4      needed to conduct substantive modifications to its proposed Plan that necessitates additional

          5      disclosures under 11 U.S.C. Section 1125.

          6         II.          SUMMARY OF PLAN TREATMENT


          7               4-S's principal asset is real property commonly known as known as Merced County Assessor's

          8      Parcel Numbers: 049-200-005; 049-200-020; 049-200-022; 049-200-019; 049-200-023; 049-200-017;

          9      049-200-021; 049-200-024; 049-220-018; 049-200-025; 049-220-019; 049-220-016; 049-220-020;

         10      049-240-017; 065-030-004; 049-220-015; and 049-240-0 I 6, located on the at the north and south sides

         11      of Green House Road, ± 1.5 miles west of Dan McNamara Road, southwest of Atwater, Merced

         12      County, California (the "Property"). The Plan centers upon the disposition of the Prope1iy for the

         13      benefit creditors, other parties in interest, 4-S, and others that may benefit from ce1iain dispositions of

         14      the Prope1iy. The Plan requires 4-S to secure new capital or new financing, or to sell the Property, all

         15      subject to the approval of the United States Banlauptcy Comi for the Eastern District of California. 4-

         16      S is pursuing new capital or new financing in a multipronged approach the includes selling interest in

         17      the Prope1iy and/or signing long term water contracts before refinancing the secured claim on the

         18      Property. If 4-S can secure new capital or new financing to satisfy the claims of holders of claims in

         19      Class I, Class 2, and Class 3 (as directed by holders for Class 3) within one year of the effective date

         20      of the plan, then 4-S need not sell pati or all of the Property. Tln·ough one of those means, i.e., new

         21      capital, new financing, or a sale of the Prope1iy, the Plan provides for the payments to the following

         22      class of claims:

         23                      Class 1:        The Allowed Secured Claim of Merced County Tax Collector, which is

         24                      secured by a tax lien encumbering the Property.

         25                      Class 2:        The Allowed Secured Claim of Sandton Credit Solutions Master Fund

         26                      IV,LP.

         27                      Class 3:        The Claims of general unsecured creditors of the Debtor, to the extent

         28                      they may be Allowed, which are not otherwise classified herein

                                                                                                                          2
                                            4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                           Case 20-10800                                                   Doc 182


          I                       Class 4:        The Equity Interests of Shareholder of the Debtor

          2                On the first anniversary of the Plan's Effective Date, 4-S shall fund all payments required to

          3      be made on the Effective Date through new capital, new financing or the proceeds of a sale of the

          4      Prope1ty, all of which are subject to approval of the Bankruptcy Court (the "Liquidity Event").

          5                The Debtor is of the view that each of these classes are impaired, and thus, the holders of claims

          6      in those classes are entitled to vote on the Plan.

          7         Ill.      BACKGROUND

          8                In 2009, the Prope1ty was purchased by Merced Falls Ranch, LLC. Diversion and use

          9      statements have been filed with and accepted by the State Water Resources Control Board ("Water

         IO      Board") for all four of the natural and manmade river courses on the Prope1ty for the period of 2009

         11      through 2018. The 2019 diversion and nse statements are currently pending.

         12                In 2013, the Property was purchased by 4-S with financing from NORTH STAR

         13      INVESTMENT HOLDINGS LLC ("Nmth Star") that was secured in the Property. Subsequently, in

         14      2014, 4-S agreed to water supply contract with Del Puerto Water Distr·ict ("DWPD") for a two-year

         15      period. From October 1, 2014 until October 1, 2016, 4-S sold up to 11,000 acre-feet of groundwater

         16      per a year to the Del Puerto Water District ("DPWD") at a contract rate of $600 per an acre-foot or

         17      $750 per an acre-foot depending whether or not the Patterson Irrigation District was used as a source

         18      of diversion.
         19                The passage of the Sustainable Groundwater Management Act ("SGMA") in 2014

         20      substantially changed 4-S 's business operations. 4-S has been rigorously working to shift the operation

         21      of its business from the sale of groundwater to storage of client water underground, and sale of stored

         22      surplus surface water from the Property for sale through long term contracts.
         23                In 2017, 4-S obtained a loan from Sandton Credit Solutions Master Fund IV, LP ("Sandton"),

         24      to refinance the debt owed to Nmth Star to allow for the continued improvement of the Property to

         25      operate under the SGMA regulations that have been gradually implemented. The Sandton loan is

         26      secured in the Propetty, and the real property commonly known as Merced County Assessor's Parcel

         27      Numbers: 088-190-018; 090-130-028; 090-140-049; 090-140-048; and 088-180-051 (the "Hamburg

         28      Ranch"), which is not property of 4-S's estate as it is owned by Stephen W. Sloan ("Sloan") Santon's

                                                                                                                            3
                                             4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                          Case 20-10800                                                  Doc 182


          1      secured debt is also subject personal guarantees of Sloan and Patti Marie Harrill-Sloan ("Harrill-

          2      Sloan").
          3             In 2018, the loan with Sandton went into default. 4-S and Sandton negotiated two forbearance

          4      agreements that were each amended once. The Sandton loan became due and payable in 2019 and

          5      Sandton refused to grant any further forbearance agreements. A foreclosure sale was scheduled for

          6      March 4, 2020. This Chapter 11 case was commenced to prevent that foreclosure sale.

          7                 On March 2, 2020, in order to prevent the foreclosure sale of the Property and certain other

          8      real property owned directly by Sloan, 4-S and Sloan filed voluntmy petitions for reorganization under

          9      Chapter 11 of the Bankruptcy Code, and were assigned cases nnmbered 20-10800 and 20-10809,

         1O      respectively.
         11             Snbsequently, on March 16, 2020, Sandton filed motions for relief from the automatic stay

         12      ("Relief Motions") in this case and Sloan's personal case. 4-S and Sloan filed oppositions to the Relief

         13      Motions. At the initial hearing, the Court detennined that Relief Motions were contested matters and

         14      set the matter for an evidentimy hearing to detennine factual issues regarding the value of the real

         15      property securing the Sandton loan and whether the respective cases may realistically produce

         16      sufficient revenue for effective reorganization. The evidentiary hearings for the cases were

         17      consolidated and set for tTial on September 17, 2020. The underlying cases have not been consolidated

         18      and are not jointly administered.
         ]9              Sandton's Relief Motions allege that they are entitled from relief from the automatic stay under

         20      11 U.S.C. § 362(d)(2). Reliefreqnested under §362(d)(2) requires a showing that the debtor does not

         21      have eqnity in the property relief is sought against and the property is not necessary for an effective

         22      reorganization. 11 U.S.C. §362(d)(2)(A)-(B). At the early stages of a Chapter 11 case, the burden is

         23      upon the debtor to offer sufficient evidence to indicate that a successful reorganization within a

         24      reasonable time is plausible. Near the expiration of the exclusivity period, debtors must demonstrate

         25      that a successful reorganization within a reasonable time is probable. After the expiration of the

         26      exclusivity period, debtors must demonstrate that it is assnred a successful reorganization will occur

         27      within a reasonable time. However, regardless of a time a case has been pending, if evidence indicates

         28      that it is impossible for reorganization to occur within a reasonable time, relief from the automatic stay

                                                                                                                         4
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                         Case 20-10800                                                    Doc 182


          I      should be granted. Sun Valley Newspapers v. Sun World Corp, (In re Sun Valley Newspapers, Inc.),

          2      171 B.R. 71, 75 (9th Cir. BAP 1994), quoting In re Holly's, Inc., 140 B.R. 643, 700 (Bankr. W.D.

          3      Mich. 1992); See also In re R.K. Best, Inc., 2013 WL 4050998 at *4-5 (Bankr. E.D. Cal. 2013).

          4             4-S is a single asset real estate case, as such, substantially all its income will be generated from

          5      the business of operating the Property and activities incidental. If Sandton' s Relief Motions are

          6      successful, 4-S will not be able to effectuate the Plan because the automatic stay will be lifted as to

          7      the Property and subsequent foreclosure will eliminate 4-S ability to fund the Plan. Fmther, Sandton

          8      would have proven that the Prope1ty does not have equity to support their secured claim resulting in

          9      diminished payments to unsecured creditors. 4-S believes that a foreclosure of the Property will be

         IO      akin to an expedited liquidation of the estate resulting in diminished payments to unsecured creditors

         11      compared to 4-S operating as an ongoing concern. The Liquidation Alternative section below and

         12      Exhibit "A" attached hereto contains liquidation analyses based upon Sandton's asserted value for the

         13      Property.
         14             However, confirmation of the Plan may greatly diminish Sandton's ability to succeed on Relief

         15      Motions even if there is a lack of equity based upon a liquidation or foreclosure valuation. When a

         16      debtor submits a proposed plan before the final hearing on the motion to lift the automatic stay under

         17      11 U.S.C. § 362(d)(2), determination that the plan is not patently unconfinnable is a prerequisite to

         18      denial of the relief motion. In re 499 W Warren Street Associates, LT Partnership, 151 B.R. 307, 310

         19      (Bankr. N.D.N.Y 1992) (citations omitted) (after multiple attempts by the debtor to confirm a plan,

         20      the last proposed plan was patently unconfinnable due to violations of 11 U.S.C. § 1129 and the court

         21      granted relief from the automatic stay). While Plan confinnation is detemlined upon different criteria

         22      than 11 U.S.C. § 362(d)(2), if the Plan meets the requirements for confirmation, it gives substantial

         23      support that the Property is necessary to effective reorganization. Therefore, if the Plan is confinned

         24      prior to the final hearing on the Relief Motion, Sandton might not be granted relief from the automatic

         25      stay as the Plan was not patently unconfinnable and the Property is necessary for an effective

         26      reorganization.
         27              The Prope1ty has been improved to operate as a water banldng facility that stores surface water

         28      underground in eighteen (18) wells with a storage capacity of estimated at 500,000 acre feet of water

                                                                                                                           5
                                         4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                         Case 20-10800                                                  Doc 182


          I      and a capacity to deliver 50,000 acre feet of water per a year. 4-S is pending approval of one final

          2      diversion and use statement and temporary water permits from the Water Board to allow for the

          3      pumping of stored surface water back into the system. On a concutTent path, 4-S has applied with the

          4      Local Agency Formation Commission of Merced County ("LAFCO") to form the Owens Creek Water

          5      District ("Owens Creek Application") to attain public agency status for the purposes of managing

          6      groundwater resources with the proposed district in compliance with SGMA and becoming a

          7      Groundwater Sustainability Agency ("GSA"). The COVID-19 Pandemic has caused delays to the

          8      processing of the statement of diversion, and the application to create a water district, but 4-S

          9      anticipates receiving the respective approvals shortly.
         IO             After some input from LAFCO, 4-S recently gave a presentation to LAFCO on the Petition for

         11      the Creation of Owens Creek Water District at the July 2020 meeting agenda for approval review.

         12      Absent further delays caused by the COVID-19 Pandemic and input from LAFCO, the formal Owens

         13      Creek Application is estimated to be placed on the October 2020 meeting agenda for approval review

         14      by the full board. The formation of a GSA after approval of the Owens Creek Application will take an

         15      estimated ninety to hundred and twenty days with the possibility of more delays caused by the COVID-

         16      19 Pandemic. Fonnation of a GSA will allow 4-S greater flexibility in sale of water because the agency

         17      can use the powers and authorities under Chapter 5 of SGMA to provide a maximum degree of local

         18      control and flexibility consistent with the groundwater sustainability goals of SGMA. 4-S believes that

         19      the fmmation of the GSA will open additional oppmtunities to sell water beyond the cunent proposed

         20      practice of selling stored abandoned, or salvaged flood flows.
         21             4-S also recently engaged the United States Bureau of Reclamation to be certified to accept

         22      water from the Central Valley Project ("CVP") for storage. Absent further delays caused by the

         23      COVID-19 Pandemic, 4-S estimates that it can be certified as a water banking facility for CVP within

         24      ninety to hundred and twenty days and stait taking on storage contracts shortly after. The ability to

         25      store water for CVP will provide an enhancement in value because it will allow 4-S to enter contracts

         26      to store water in surplus years for both districts and individuals.
         27             4-S continues to diligently negotiate with water districts and individual water purchasers for

         28      long te1111 water supply contracts that can be signed prior to obtaining the final statement of diversion

                                                                                                                         6
                                         4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                          Case 20-10800                                                   Doc 182


          1      and temporary water permits or the approval for the creation of a water district. In fact, 4-S has recently

          2      signed contracts to provide 5,000 acre feet of water and 2,000 acre feet of water a year to two separate

          3      purchasers. Further, 4-S has obtained approval from the water acquisition committee of Westlands

          4      Water District ("WWD") for an agreement to provide 25,000 acre feet of water. 4-S is in the final

          5      stages of negotiation and approval of the pricing scheduled by the WWD's board of directors.

          6      Discussions have been going on regarding pricing schedules based upon CVP allocations. 4-S believes

          7      that the connuitments for 7,000 acre feet of water and the pending 25,000 acre feet agreement along

          8      with WWD will be sufficient to obtain a refinancing from Citizens Business Bank sufficient to payoff

          9      all allowed claims.

         10                Portions of 4-S's administrative expenses may be funded by non-debtor affiliate, Sloan Cattle

         11      Company, LLC ("Sloan Cattle"). Sloan Cattle is a California Limited Liability Company that is owned

         12      50% by Sloan and 50% by Sloan's son, Brett Sloan. Sloan is the sole manager of Sloan Cattle. Brett

         13      Sloan serves as Sloan Cattle's chief executive officer.

         14                4-S files this disclosure statement and accompanying Plan in an effort to maximize and realize

         15      the full value of the Property.

         16          IV.        SUMMARY OF PLAN

         17      DISCLAIMER: Any referenee of claim amounts asserted by creditors does not signify 4-S's

         18      agreement that ·the amounts are owed. Any amount asserted is subject to the claims allowance and

         19      disallowance process of the Bankrnptcy Code. The court has not yet confirmed the plan described in

         20      tl1is disclosure statement. The tenns of the plan are not yet binding on anyone. However, if the court

         21      later confitms the plan, then the plan will be binding on the debtor and on all creditors and interest

         22      holders in this case. Furthennore, no statements of information concerning the Debtor or its assets are

         23      authorized other than those set forth in this Disclosure Statement.

         24                i.     Administrative Claims

         25                Debts incurred after the commencement of the bankrnptcy case are ordinarily referred to as

         26      "expenses of administration" or "administrative claims." Administrative claims have priority over

         27      general unsecured claims and must be paid in cash, in full, promptly after the confiimation of a Plan

         28      of Reorganization. In this case, administrative claims potentially fall into two categories.

                                                                                                                           7
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                           Case 20-10800                                                  Doc 182


          1             First, professional fees incutTed by the bankrnptcy estate are entitled to administrative claim

          2      priority to the extent those fees are approved by the Banhuptcy Court. As of the date of this document,

          3      the only professionals employed by 4-S's bankmptcy estate are its general counsel, expert witness,

          4      hydrogeological consultant, and rebuttal expert witnesses. 4-S's professionals and their cutTent

          5      estimated are as follows:
                           Professional                            Role                  Estimated Fees (subject to
          6                                                                              Court approval and standard
                                                                                         of the Bankruptcy Code)
          7

          8                                                                              Estimated    $50,000    (net   of
                  Macdonald Fernandez LLP              General Ch. 11 Counsel            retainer)
          9
                                                                                         Estimated $50,000 maximum
         10       Lance Dore, The Dore Group           Expert Appraiser Witness          cost to be paid by Sloan Cattle
                                                                                         without additional approval by
         11
                                                                                         Debtor and Sloan Cattle
         12       Dwight Smith, McGinley and           Hydrogeologist Consultant         Estimated $20,000 to be paid
                  Associates*                          Conducting a Geochemical          by Sloan Cattle ($8,000 retainer
         13                                            Evaluation                        paid by Sloan Cattle on or about
                                                                                         Mav 19, 2020)
         14                                            Rebuttal Hydrogeologist           Estimated $25,000 to be paid
                  Dwight Smith, McGinley and
                  Associates*                          Expert                            by Sloan Cattle
         15
                  Joseph Hughes, Klein,                                                  Estimated $15,000 to be paid
         16                                            Rebuttal Water Law Expe1t
                  DeNatale, Goldner*                                                     by Sloan Cattle
         17
                 *Please note that as of the date of this document, the 4-S has not yet obtained approval for employment
         18
                 of these professionals. Mr. Smith and Mr. Hughes were recently retained to serve as rebuttal witnesses.
         19
                 The application to seek authority to employ Mr. Hughes as a rebuttal witness has been filed as Docket
         20
                 170. The application to seek authority for Mr. Smith's employment as a rebuttal witness will be filed
         21
                 shortly. A motion for nunc pro tune authority to employ Mr. Smith for his hydrogeological consulting
         22
                 work was filed as Docket 162.
         23
                         Second, administrative expense priority is afforded to debts which the bankrnptcy estate incurs
         24
                 following the commencement of its case in the ordinary course of its business, whether with respect
         25
                 to preserving, protecting, leasing or selling the Property (e.g., utilities, security, leasing commissions)
         26
                 or prosecuting the bankmptcy case (e.g. U.S. Trustee fees). 4-S believes that the only such expenses
         27
                 it is likely to incur is U.S. Trustee fees.
         28
                         The Plan contemplates that the first category of administrative expense, i.e., professional fees,
                                                                                                                             8
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                           Case 20-10800                                                      Doc 182


          I      shall receive the cash equivalent of their claim on or promptly after the Effective Date of the Plan.

          2             The Plan contemplates that the second category, effectively the United State Trustee's fees, if

          3      any are unsatisfied, shall receive cash equal to the fees, and that any such fee accrued between the

          4      period of the Confirmation Date and the ent1y of the Final Decree shall be paid by 4-S promptly.

          5              ii.     Priority Taxes
          6              4-S is only aware of one priority tax claims. The California Franchise Tax Board ("FTB")

          7      claims a priority tax claim in the amount of $800.00 as evidenced by proof of claim number 3 on the

          8      Court's claim register ("CCR"). Under the Plan, the priority tax claims, as ultimately allowed, will be

          9      paid in full with interest from the tln·ough the proceeds of the liquidity event, which is the sale of all or a

         IO      portion of the Property not later than the first anniversary of the Effective Date (the "Liquidity Event"),

         11      unless they have previously been paid. The priority tax claim of FTB is 1mimpaired, and as a

         12      consequence is not pennitted to vote on the Plan.
         13              iii.    Class 1: Secured Claim Vis-a-vis Real Property Taxes

         14              The Merced County Tax Collector filed a proof of claim based on real property taxes. The

         15      Merced Count Tax Collector assets a claim in the total amount of $396,700.28 as secured upon the

         16      property, and an unsecured priority claim under Section 507(a)(8) in the same amount. 4-S listed the

         17      Merced County Tax Collector on its Schedule E/F as holding an unsecured priority claim in the amount

         18      of $367,884.48. However, on August 18, 2020, Merced County Tax Collector informed 4-S 's counsel

         19      that it would be amending its proof of claim to reflect only a secured claim in the amount of

         20      $396,700.68. Class 1 only petiains to the secured claim of Merced County Tax Collector. The Plan

         21      provides that the Class 1's security interest in the Propetiy will be retained. The Plan also provides

         22      that Class 1 will receive such cash equal to its allowed claim, together with interest at a rate

         23      contemplated by Section 511 of the Bankrnptcy Code, through the proceeds of the Liquidity Event.

         24      The Plan also provides that 4-S need not sell the Property if it can othe1wise provide for the satisfaction

         25      of this Claim (and claims in Class 2 and Class 3) prior to the first anniversary of the Effective Date.

         26              Holder of the claim in Class l is impaired, and therefore, is entitled to vote to accept or reject

         27      4-S's Plan.

         28      Ill

                                                                                                                               9
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                          Case 20-10800                                                   Doc 182


          1             iv.     Class 2: Secured Claim of Sandton Credit Solutions Master Fund IV, LP

          2             Class 2 consists of the allowed secured claim of Sandton secured upon the Property. 4-S's

          3      Schedule D represents that such claim is in the amount of $57,264,645.50 as of the petition date. The

          4      Plan provides that the Class 2's security interest in the Property will be retained, that it shall be given

          5      a lien in the proceeds from the Liquidity Event, that if its claim is not paid in full from the Liquidity

          6      Event, then the Court shall condition the Liquidity Event on such te1ms as may be appropriate to afford

          7      the holder of the Class 2 Claim adequate protection of its interest in the Property. The Plan also

          8      provides that 4-S need not sell all or pmt of the Property if it can otherwise provide for the satisfaction

          9      of this Claim (and claims in Class 1 and Class 3) prior to the first anniversary of the Effective Date.

         10      The Plan provides that the interest rate for the holder of claims in Class 2 is the rate of interest equal

         11      to one-month London Interbank Bank Offered Rate plus 4.5% with a floor rate of 5.75% or the interest

         12      rate permissible under § 506 of the Bankrnptcy Code.

         13              Holder of the claim in Class 2 is impaired, and therefore, is entitled to vote to accept or reject

         14      4-S's Plan.

         15              v.      Class 3: General Unsecured Claims

         16              The claims of general unsecured creditors are assigned to Class 3 under the plan. The Chart

         17      below identified unsecured debt based on the Debtor's Schedule E/F and claimants who filed proofs

         18      of claims:
                         Creditor                                      Scheduled        Proof of Claim      POC Amount as
         19       #                                                    Unsecured        ("POC") Filed?      Unsecured
                                                                       Amount
         20
                  1      PG&E                                          $405,186.02      No                  -
         21
                  2      Rodarakis & Sousa, APC                        $93,440.94       No                  -
         22
                  3      O'Laughlin & Paris LLP                        $31,800.00       No                  -
         23
                  4      Shannon Pump Co.                              $11,495.90       No                  -
         24
                  5      0. Ray Sheets Accountancy Corporation $7,229.91                No                  -
         25
                  6      Wendel Rosen LLP                              $2,280.00        Yes                 $2,280.00
         26
                  7      Corporation Service Company                   -                Yes                 $470.00
         27
                                                                       $551,432.77
                                                              Total:                                        $2,750.00
         28

                                                                                                                          10
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                           Case 20-10800                                                    Doc 182


          I              Under the Plan, claims constituting Class shall receive a ratable distribution of the net proceeds

          2      from the sale of the Property one year after the Liquidity Event after, of course, the Class I claim is

          3      satisfied. The Plan also provides that that 4-S need not sell all or part the Property if it can othe1wise

          4      provide for the satisfaction of claims in Class 3 (and claims in Class I and Class 2) prior to the first

          5      anniversary of the Effective Date.
          6              Notably, because the Plan rejects all the 4-S's executory contracts and unexpired lease, the

          7      pool of unsecured claims may increase. A counter-party to a rejected executory contract or a rejected

          8      unexpired lease must file their claims for damages, if any, not later than the 30th day following

          9      confirmation of the Plan. The Plan also provides that the interest rate of holders of claims in Class 2

         1O      is federal judgment rate calculated under 28 U.S.C. § 1961 if the Debtor is solvent, but if the Debtor

         11      is not solvent, then the interest rate of holders of claims in Class 2 is zero percent. The Debtor notes

         12      that its schedules of assets and liabilities show that the value of its assets exceed its liabilities.

         13              Holders of the claims in Class 3 are impaired, and therefore, are entitled to vote to accept or

         14      reject 4-S's Plan.

         15              vi.     Class 4: Equity Interests

         16              Class 4 is composed of Sloan, the sole and managing member of 4-S. The Plan provides that

         17      the holder of interest in Class 4 shall neither receive nor retain anything on account of their Interests

         18      in the Debtor unless all of the Allowed Claims from Classes 1, 2 and 3 have been paid in full, with

         19      interest.

         20              Holder of interest in Class 4 impaired, and therefore, is entitled to vote to accept or reject 4-

         21      S's Plan.

         22              vi.i.   Post-Confirmation Reporting

         23              Not later than 90 days after the entry of the Confirmation Order and quarterly thereafter, 4-S

         24      shall file a quarterly post-confamation status report. The purpose of the report is to explain the

         25      progress made toward substantial consummation of the confirmed Plan. The Quarterly reports shall

         26      be filed no later than 30 days following the end of the applicable calendar quarter.

         27      Ill

         28      Ill

                                                                                                                          II
                                          4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                           Case 20-10800                                                    Doc 182


          I         v.        TAX CONSEQUENCES

          2      DISCLAIMER: 4-S cannot and does not represent that the tax consequences contained above are the

          3      only tax consequences of the Plan because 4-S cannot provide tax advice to Creditors. The tax laws

          4      embody many complicated mies which render it difficult to state completely and accurately all tax

          5      implications of any action. Creditors and parties in interest are urged to obtain and rely upon the advice

          6      of their tax professionals about the tax consequences of the Plan. The above disclosure of possible tax

          7      consequences is intended solely for the PUl)JOSe of alerting readers about possible tax issues this Plan

          8      may present to the 4-S.
          9                The 4-S is of the view there will be neutral tax consequences from a joint venture or additional

         IO      capital contribution. From the perspective of 4-S and of the creditors, the payments made under the

         11      Plan will likely have precisely the same tax attributes and consequences as they would have had, if the

         12      claims had been timely paid in absences of the bankmptcy case. Any payments by 4-S that otherwise

         13      would have been taxable income to the creditor when received, will be taxable income when made

         14      under the plan. The tax consequences may differ under two circumstances. First, payments may be

         15      made or received in a different tax year because of the deferrals provided by the bankruptcy process,

         16      which may impact ce1iain taxpayers. Second, there will likely be tax consequences to any creditors

         17      that have already taken a bad debt deduction with respect of any obligation of 4-S when the obligation

         18      is paid under the Plan.
         19                In the event of a sale of the Prope1iy, 4-S does believe that there will be capital gains. However,

         20      tax consequences will have to be specifically determined based upon any agreed upon sale price of the

         21      Property approved by the Court. 4-S is a pass-through entity and taxes resulting from the sale of assets

         22      will fall to 4-S's sole member, Sloan.

         23          VI.       RISK FACTORS

         24                The Debtor believes the structure of the Plan pe1mits a path that imposes lesser risk to realize

         25      and maximize the value of the Property for all interests. As it is strnctured, if new capital or new

         26      financing fails to satisfy the claims of creditors, and fails to obtain comi approval, then an orderly sale

         27      of the propetiy will occur within a reasonable amount of time. There is a risk that the effmis of 4-S to

         28      obtain new capital, new financing, or sell the prope1iy will fail. In that situation, the Plan provides that

                                                                                                                            12
                                           4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                         Case 20-10800                                                  Doc 182


          I      if 4-S fails to consummate the Liquidity Event hy the first anniversary of the Effective Date, Sandton

          2      may exercise all of its rights and remedies against the Property, unless the Court for cause orders

          3      otherwise. 4-S is also required under the tenns of the Plan to file quarterly post-confonnation reports

          4      to explain progress toward substantial consummation of the confirmed Plan, which will allow

          5      Creditors and patties in interest to monitor 4-S's progress.

          6         VII.    LIQUIDATION ALTERNATIVE

          7             The Propeity, associated water, and wells are not fully liquid, and their full value will likely

          8      not be realized if sold quickly. 4-S believes that a relatively prompt sale of the Property would not

          9      yield any recovery in excess of the costs of the sale and payment on account of the secured debts

         IO      encumbering the Property because the sale would not be able to leverage the extensive contacts 4-S

         J1      has within the water banking and sales industr·y, and ongoing negotiations that have taken a significant

         12      period of time to establish.
         13             To provide all creditors adequate information to allow them to make an infonned decision on

         14      the proposed tenns of the Plan, 4-S has included liquidation analyses offered as Exhibit "A" hereto.

         15      The analyses provide alternative liquidation calculations based upon the values asserted by 4-S and

         16      the value of the Prope1ty asserted by Sandton. As Sandton's valuation is based upon an appraisal that

         17      does not contain separate values for all associated or appurtenant water, water rights, water-related

         18      assets and water interest of the Property, it is included in the liquidation analyses as a representation

         19      of a hypothetical minimal liquidation value. See Declaration ofRobert Rice in Support of Motion for

         20      Relieffiwn Stay, Dckt. No. 23, ,r 13; Exhibits to Declaration of Robert Rice in Support of Motion for

         21      Relief fiwn Stay, Dckt. Nos. 29-30, Exhibit "G". Additionally, the analyses include alternative

         22      liquidation calculations based upon the inclusion of some of the assets that may not be fixtures of the

         23      Property as discussed in more detail below.
         24              The 500,000 acre-foot of stored water inventory listed on 4-S's Schedule A/Bis not a liquid

         25      asset that can be freely sold on an open market. The water invento1y is appurtenant to the Prope1ty.

         26      The collection, storage, and sale of water is tied to the rights associated with the ownership of the

         27      Property. To realize the value of the water inventory, the Property must be operated as an ongoing

         28

                                                                                                                        13
                                         4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                         Case 20-10800                                                   Doc 182


          I      concern with proper pe1mitting from the Water Board for the supply of stored water after contract(s)

          2      for sale have been signed.
          3             Even if possible, an expedited liquidation of the water inventmy over a short period of time

          4      will not net the same value as asserted by 4-S in the Schedules. During different times of the year,

          5      there are varying levels of demand for water that directly impact the price of water sold. The value

          6      asse1ted by 4-S on Schedule A/B is based upon the value of long-te1111 supply contracts rather than a

          7      quick sale. Long-te1m water supply contracts address the ebbs and flows of water demand with a set

          8      price that is a negotiated compromise between the prices obtainable during the highest demand and

          9      lowest demand periods.
         10             Fmther, it will be difficult for a tmstee conducting a liquidation to find purchasers with the

         [1      capacity to store such significant amounts of water for immediate delivery. Water districts have been

         12      interested in storing water on the Property due to the lack of suitable storage. Purchasers of water are

         13      not likely willing to take on large amounts of water all at once and would seek supply contracts to

         14      avoid the cost of creating or leasing additional water storage facilities. Therefore, 4-S believes that in

         15      a hypothetical Chapter 7 liquidation, the water inventory will be sold along with the Property without

         16      its own liquidation value.
         17             The wells on the Property ("Wells") valued on Schedule A/Bat $1,807,568.00 are not personal

         18      prope1ty equipment that can be removed from the land to be sold to individual buyers. The Wells were

         19      dug as pe1manent fixtures to Property and are uniquely suited for use as pmt of a mostly interconnected

         20      water storage and delive1y system on the realty. Removal of the Wells is impractical and will likely

         21      result in significant dmnage to the Wells and Property. As a result, the Wells that have no value in

         22      liquidation outside of the value that can be received for the Prope1ty.
         23             The water delive1y systems and well equipment listed on Schedule A/B have been similarly

         24      annexed to the Prope1ty as they were intended to be a pe1manent part of the system of Wells. Water

         25      pipes and pumps have been held to be fixtures of real prope1ty when they are intended to be installed

         26      upon said property pennanently as part of an interconnected system. See Bell v. Bank of Perris, 52

         27      Cal.App.2d 66, 76 (1942) (pumps installed on concrete slabs, enclosed in specially constmcted pump

         28      houses on tl1e realty that became an integral part of an interconnected irrigation system on the without

                                                                                                                         14
                                         4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                         Case 20-10800                                                   Doc 182


          I      which the ranch could not be operated were determined to be fixtures that passed to a mortgagee who

          2      purchased the real property at foreclosure sale); Robinson v. City ofGlendale, 182 Cal. 211,213 (1920)

          3      ("Where pipes are laid in real estate for the purpose of canying water to the lands to which they extend,

          4      the pipes while imbedded in the soil constitute real property both before the water is canied therein

          5      and after the use for that purpose has cased."). Further, Sandton's Deed of Trust includes a lien on all

          6      land improvements, including, without limitation, building improvements, stockwater equipment

          7      located on or used in connection with the Property, enclosures of the Property, and electric, gas and

          8      water lines and equipment located on the Property. See Exhibits to Declaration of Robert Rice in

          9      Support of Motion for Relieffi'om Stay, Dckt. No. 26, Exhibit "D". 4-S provided values for the water

         JO      delivery system and well equipment on Schedule A/B, but do not believe they have liquidation value

         11      outside of the value of the Property. However, values for the water delivery system and well equipment

         12      are included in alternative liquidation analyses in Exhibit A to demonstrate the possible impact on

         13      liquidation should said assets be determined not to be fixtures ofthc Property during liquidation.

         14             Lastly, while Sandton's secured claim is cross-collateralized in Hamburg Ranch and is

         15      personally guaranteed by Sloan and Hanill-Sloan, 4-S believes there will be a significant deficiency

         16      claim should liquidation of the Property occur on an expediated basis. Any balance of the Sandton's

         17      secured claim after the liquidation of the Property would likely be assessed against Sloan's estate,

         18      which includes Hamburg Ranch. If Sandton' s asserted values represent the liquidation value of the

         19      Property, Sloan's estate does not contain sufficient assets to pay off the remaining balance ofSandton's

         20      secured claim. 4-S is not certain if non-c01mnunity property assets held by Hanill-Sloan are sufficient

         21      to satisfy the ammmts owed to Sandton if the assets of Sloan's bankruptcy estate are insufficient.

         22      Therefore, based upon Sandton's valuation and the $36,582,005.434 in assets listed on Sloan's

         23      schedules, there could be a deficiency claim of up to $6,896,440.07.

         24             Due the inability to fully realize the value of the Prope1iy as an ongoing concern in a

         25      liquidation, 4-S believes that any trustee sale of the Property would yield a fraction of the market value

         26      of the Prope1iy. Based upon the forgoing, in a liquidation, there would likely be minimal, if any,

         27      payments to general nnsecmed creditors.

         28      ///

                                                                                                                         15
                                         4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20                                       Case 20-10800                                                   Doc 182


          1       VIII.   CONCLUSION

         2            4-S believes that the Plan offers the best alternative for the highest and fastest recovery for

          3   creditors. Thus, 4-S believes that the Plan is in the best interests of the Debtor's estate, creditors, and
         4    other interested parties.

         5
              DATED:          August 28, 2020                           4-S RANCH PARTNERS, LLC.
         6

         7

         8

         9
              Presented by:
        10
              MACDONALD I FERNANDEZ LLP
        11

        12
        13    By: /s/
                  - Alexander
                      ----       K.-Lee
                                      -------
                      Reno F.R. Fernandez III
        14            Alexander K. Lee
                      Counsel for the Debtor in Possession
        15            4-S RANCH PARTNERS, LLC
        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26
        27

        28

                                                                                                                     16
                                     4-S RANCH PARTNERS, LLC'S DISCLOSURE STATEMENT
Filed 08/28/20   Case 20-10800   Doc 182
Filed 08/28/20    Case 20-10800   Doc 182




                 EXHIBIT A
Filed 08/28/20                                                                                                   Case 20-10800                                                     Doc 182


       4‐S Ranch Partners, LLC's Asserted Values                                                  Sandton Credit Solutions Master Fund IV. LP's Asserted Values 1
       Assets                                                                                     Assets
                 Cash on Hand                                                         $0.00                Cash on Hand                                               $0.00
                 Accounts Receivable                                                  $0.00                Accounts Receivable                                        $0.00
                 Inventory                                                                                 Inventory
                                         Water Inventory                  $200,000,000.00                                           Water Inventory           Unknown
                 Machinery,
                 Equipment, and                                                                               Machinery, Equipment,
                 Vehicles                                                                                     and Vehicles
                                         1996 Case Backhoe                                                                               1996 Case Backhoe
                                         Loader                                 $26,308.10                                               Loader                     $26,308.10
                                         Wells                               $1,807,568.00                                               Wells                  Unknown
                                         Water Delivery                                                                                  Water Delivery
                                         System                                $248,767.92                                               System                     $248,767.92
                                         Well Equipment                        $492,351.25                                               Well Equipment             $492,351.25
                 Real Property                                                                                Real Property
                                         4‐S Ranch                                                                                       4‐S Ranch
                                         ("Property")                     $500,000,000.00                                                ("Property") 2          $14,985,000.00
                 Interest in Insurance                                                                        Interest in Insurance
                 Policies or Annuities                                                                        Policies or Annuities
                                         Umbrella Liability                                                                              Umbrella Liability
                                         Policy                           Unknown                                                        Policy                 Unknown
                 Land Improvements                                            $436,030.52                     Land Improvements                                 Unknown

       Total Assets 3                                                     $500,026,308.10         Total Assets                                                   $15,011,308.10

       Less                                                                                       Less
                 Secured Creditors                                          $57,264,645.50                    Secured Creditors                                  $57,264,645.50
                 (Est.) Capital Gains                                       $97,700,000.00                    (Est.) Capital Gains                                        $0.00
                 (Est.) Chapter 7
                 Trustee Fees and                                                                           (Est.) Chapter 7 Trustee
                 Expenses 4                                                 $40,052,817.55                  Fees and Expenses
                                                                                                                                5
                                                                                                                                                                      $5,274.99
                 Chapter 11                                                                                 Chapter 11
                 Administrative                                                                             Administrative
                 Expenses                                                        $325.00                    Expenses                                                   $325.00
                 Priority Claims 6                                           $397,500.28                    Priority Claims                                        $397,500.28
       Total Secured, Administrative and Priority Claims                  $195,415,288.33         Total Secured, Administrative and Priority Claims              $57,667,745.77

                    Balance for General                                                                       Balance for General
       (1)          Unsecured Creditors                                   $304,611,019.77         (1)         Unsecured Creditors                                          $0.00
                    Total Dollar Amount of                                                                    Total Dollar Amount of
                    General Unsecured                                                                         General Unsecured
       (2)          Claims                                                     $551,432.77        (2)         Claims 7                                              $551,432.77


             Percentage of Claims Which                                                                 Percentage of Claims Which
             Unsecured Creditors Would                                             100.00%              Unsecured Creditors Would                                         0.00%


       Calculation with Water Delivery System and Well Equipment                                  Calculation with Water Delivery System and Well Equipment
       Total Assets                                              $500,767,427.27                  Total Assets                                              $15,752,427.27

       Less                                                                                       Less
                    Secured Creditors                                       $57,661,346.18                    Secured Creditors                                  $57,661,346.18

                    (Est.) Capital Gains Tax                                $97,700,000.00                    (Est.) Capital Gains Tax                                     $0.00
                    (Est.) Chapter 7
                    Trustee Fees and                                                                          (Est.) Chapter 7 Trustee
                    Expenses
                    Chapter 11                                              $40,112,107.08                    Fees and11
                                                                                                              Chapter   Expenses 8                                  $114,644.18
                 Administrative                                                  $325.00                    Administrative                                             $325.00
                 Priority Claims                                                 $800.00                    Priority Claims                                            $800.00
       Total Secured, Administrative and Priority Claims                  $195,474,578.26         Total Secured, Administrative and Priority Claims              $57,777,115.36

                    Balance for General                                                                       Balance for General
       (1)          Unsecured Creditors                                   $305,292,849.01         (1)         Unsecured Creditors                                   $254,957.41
                    Total Dollar Amount of                                                                    Total Dollar Amount of
                    General Unsecured                                                                         General Unsecured
       (2)          Claims                                                     $551,432.77        (2)         Claims 9                                              $551,432.77

         Percentage of Claims Which                                                                  Percentage of Claims Which
         Unsecured Creditors Would                                                                   Unsecured Creditors Would
        Receive or Retain in Chapter 7                                                              Receive or Retain in Chapter 7
                 Liquidation                                                       100.00%                   Liquidation                                                 46.24%

       Footnotes
              1     Liquidation analysis is being provided based upon Sandton Credit Solutions Master Fund IV, LP's ("Sandton") asserted values in an effort to provide full
                    disclosure to creditors and parties in interests.
              2     Value based upon a October 2019 appraisal conducted for Sandton that does not include separate values for all associated or appurtenant water, water
                    rights, water‐related assets and water interest of the Property. See Dckt. No. 21; Dckt. 23, ¶ 13; Dckt. 29‐30, Exh. G.
              3
                    The calculation also does not include any separate value for fixtures of the subject property
              4
                    Cost of sale is estimated at 8% for all trustee calculations. However, cost can be significantly higher based upon the unique nature of 4‐S Ranch.
              5     Analysis assumes that the Chapter 7 Trustee would abandon 4‐S Ranch due to the lack of equity based upon Sandton's asserted valuation. Liquidation is
                    based solely on the 1996 Case Backhoe Loader.
              6
                    California Franchise Tax Board filed a priority tax claim for $800.00 on April 8, 2020 as Claim #3‐1.
                    Secured claim of Sandton is also secured in property of Stephen William Sloan's estate, Hamburg Ranch, and is also personally guaranteed by Mr. Sloan
              7     and Patti Marie Harrill‐Sloan. Mr. Sloan's bankruptcy schedules reflect $36,582,005.43 in assets including the Hamburg Ranch. 4‐S is not certain if there
                    are non‐community property assets held by Mrs. Harrill‐Sloan to satisfy the amounts owed to Sandton. Therefore, there could be a deficiency claim of
                    up to $6,896,440.07 based upon Sandton's valuation.
              8     Analysis assumes that the Chapter 7 Trustee would abandon 4‐S Ranch due to the lack of equity based upon Sandton's asserted valuation. Liquidation is
                    based solely on the 1996 Case Backhoe Loader, Water Delivery System, and Well Equipment.
                    Secured claim of Sandton is also secured in property of Stephen William Sloan's estate, Hamburg Ranch, and is also personally guaranteed by Mr. Sloan
                    and Mrs. Harrill‐Sloan. Mr. Sloan's bankruptcy schedules reflect $36,582,005.43 in assets including the Hamburg Ranch. 4‐S is not certain if non‐
              9
                    community property assets held by Mrs. Harrill‐Sloan are sufficient to satisfy the amounts owed to Sandton. Therefore, there could be a deficiency
                    claim of up to $6,896,440.07 based upon Sandton's valuation, which would lower the percentage of claims which unsecured creditors would receive or
                    retain in a Chapter 7 liquidation 3.42%.
